J-S45006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LAKHAWN HENDERSON                       :
                                         :
                   Appellant             :   No. 1541 EDA 2019

        Appeal from the Judgment of Sentence Entered April 16, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0009577-2017

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BOWES, J.:                       FILED DECEMBER 23, 2020

      Lakhawn Henderson appeals from the judgment of sentence of four to

eight years of imprisonment imposed following his convictions for possession

with intent to deliver a controlled substance (“PWID”) and conspiracy to

commit PWID. We affirm.

      Philadelphia Police used a confidential informant to make two controlled

buys of marijuana from different individuals inside the residence at 2244 N.

12th Street. Using the information thereby acquired, the police obtained a

warrant to search the property. When they executed it the next day, Appellant

was arrested on the front porch. The search resulted in the seizure from one

of the property’s bedrooms of a backpack containing marijuana, crack cocaine

packaged for individual sale, other drug paraphernalia, along with Appellant’s

identification card, birth certificate, and other identifying documents.   The

documents listed an address for Appellant other than 2244 N. 12th Street.
J-S45006-20


      The Commonwealth charged Appellant with PWID, conspiracy, and three

other counts which were ultimately nolle prossed. At trial, a jury convicted

Appellant of PWID and conspiracy, and the trial judge sentenced him as

indicated above. Appellant filed a timely post-sentence motion, and then a

timely notice of appeal after the trial court denied the motion. Both Appellant

and the trial court complied with Pa.R.A.P. 1925.

      Appellant presents two questions for our review:

      1.    Was there sufficient evidence to prove constructive
      possession of the drugs here to prove the crime of [PWID] beyond
      a reasonable doubt?

      2.    Did the trial court err in finding that the warrant for 2244 N.
      12th Street was issued with probable cause despite its lack of
      details about the property and its insides?

Appellant’s brief at 3 (unnecessary capitalization omitted).

      The following informs our review of Appellant’s claims of error. As to

Appellant’s sufficiency challenge, we bear in mind:

      Because a determination of evidentiary sufficiency presents a
      question of law, our standard of review is de novo and our scope
      of review is plenary. In reviewing the sufficiency of the evidence,
      we must determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      [T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. It is within the
      province of the fact-finder to determine the weight to be accorded
      to each witness’s testimony and to believe all, part, or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. Moreover, as an appellate court, we may not re-weigh
      the evidence and substitute our judgment for that of the fact-
      finder.

                                      -2-
J-S45006-20



Commonwealth v. Williams, 176 A.3d 298, 305-06 (Pa.Super. 2017)

(citations and quotation marks omitted).

       As to Appellant’s suppression question, we observe:

             An appellate court’s standard of review in addressing a
       challenge to the denial of a suppression motion is limited to
       determining whether the suppression court’s factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct.       Because the Commonwealth
       prevailed before the suppression court, we may consider only the
       evidence of the Commonwealth and so much of the evidence for
       the defense as remains uncontradicted when read in the context
       of the record as a whole. Where the suppression court’s factual
       findings are supported by the record, the appellate court is bound
       by those findings and may reverse only if the court’s legal
       conclusions are erroneous. Where the appeal of the determination
       of the suppression court turns on allegations of legal error, the
       suppression court’s legal conclusions are not binding on an
       appellate court, whose duty it is to determine if the suppression
       court properly applied the law to the facts. Thus, the conclusions
       of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa.Super. 2017) (cleaned

up).

       After a thorough review of the certified record, the parties’ briefs and

the pertinent law, we discern no error or abuse of discretion on the part of the

trial court as to the issues raised by Appellant, and we affirm the judgment of

sentence on the basis of the cogent and well-reasoned opinion that Honorable

Susan I. Schulman entered on November 18, 2019.

       Specifically, Judge Schulman thoroughly and accurately reviewed the

applicable law and the evidence offered at trial, and concluded that there was

sufficient evidence to support the jury’s finding that Appellant possessed the

                                     -3-
J-S45006-20


drugs found in his backpack, and that he did so with the intent to deliver them.

See Trial Court Opinion, 11/18/19, at 2-7, 12-16. Further, Judge Schulman

explained that Appellant’s suppression motion lacked merit based upon the

law applicable to the validity of search warrants and the contents of the

affidavit of probable cause detailing the evidence of drug sales being made

out of the residence searched. Id. at 8-12. As to all of the foregoing points,

we adopt Judge Schulman’s reasoning as our own.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                                     -4-
Circulated 11/30/2020 09:08 AM